Citation Nr: 0719852	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.

2. Entitlement to a disability rating in excess of 10 percent 
for scarred eardrum with otitis media. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts that granted the veteran 
increased disability ratings for hearing loss, from 0 percent 
to 10 percent, and for left scarred eardrum with otitis 
media, from 0 to 10 percent, respectively.  The veteran 
perfected timely appeals of these determinations to the 
Board.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on 
April 5, 2007.  However, the veteran failed to report to the 
hearing.  As the record does not contain further explanation 
as to why the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2006).

In May 2007, the veteran, through his representative, filed a 
motion to advance his appeal on the docket.  In June 2007, 
the Board granted this motion.


FINDINGS OF FACT

1.  The veteran's speech recognition scores and puretone 
threshold averages translates to no more than a 10 percent 
disability rating.

2. The veteran's scarred eardrum with otitis media is not 
productive of facial nerve paralysis, bone loss of skull, or 
any other disability for which the veteran can be separately 
rated.




CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, 4.86, Diagnostic Codes 6100 (2006).

2. The criteria for a disability rating in excess of 10 
percent for scarred eardrum with otitis media have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 
4.7, 4.87, Diagnostic Code 6200 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, November 
2002, September 2003, and January 2005 letters to the veteran 
from the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to increased 
ratings, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006), this letter essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letters were issued to the veteran in September 2003 and 
January 2005.  Thereafter, he was afforded an opportunity to 
respond, and the AOJ then subsequently reviewed the claim and 
issued statements of the case to the veteran in April 2005 
and July 2006, respectively.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in October 2006.  However, as the Board concludes 
below that the preponderance is against the veteran's claims 
for increased ratings, any questions as to the appropriate 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, post-
service private medical treatment records, VA medical 
treatment records, several VA compensation and pension 
examinations, and written statements from the veteran and his 
representative are associated with the claims file.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Increased Ratings

The veteran argues that he is entitled to disability ratings 
in excess of 10 percent for bilateral hearing loss and 
scarred eardrum with otitis media.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

A. Hearing Loss

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.

The veteran underwent a VA audiological evaluation in June 
2002, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
15, 25, 75, and 95 on the right; and 25, 45, 75, and 95 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 52.5 dB for the 
right ear, and 56.25 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in his 
right ear and 60 percent in his left ear.  These results are 
equivalent to a numeric designation of II for the right ear 
and a numeric designation of VI for the left ear.  A 10 
percent evaluation is warranted when these values are applied 
to Table VII. See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

The veteran underwent another VA audiological evaluation in 
September 2003, which showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 15, 20, 75, and 100 on the right; and 25, 45, 
75, and 85 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 52.5 
dB for the right ear, and 57.5 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in his right ear and 94 percent in his left ear.  These 
results are equivalent to a numeric designation of I for the 
right ear and a numeric designation of II for the left ear.  
A noncompensable evaluation is warranted when these values 
are applied to Table VII. See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).

The veteran also submitted a private audiological evaluation 
dated in March 2004, which included a speech discrimination 
test and a pure tone audiometry test with audiogram symbol 
key.  The test results showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 15, 25, 75, and 95 on the right; and 30, 45, 65, 
and 70 on the left.  These results revealed an average 
puretone threshold hearing level of 52.5 dB for the right 
ear, and 52.5 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 80 percent in his left ear.  These results are 
equivalent to a numeric designation of I for the right ear 
and a numeric designation of IV for the left ear.  A 
noncompensable evaluation is warranted when these values are 
applied to Table VII. See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).

An audiologic examination report of a VA medical center, 
dated in November 2004, showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 10, 35, 75, and 90 on the right; and 35, 85, 80, 
and 90 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 52.5 dB for 
the right ear, and 72.5 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in his right ear and 36 percent in his left ear.  These 
results are equivalent to a numeric designation of I for the 
right ear and a numeric designation of IX for the left ear.  
A noncompensable evaluation is warranted when these values 
are applied to Table VII. See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).

The veteran underwent another VA audiological evaluation in 
February 2005, which showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 20, 35, 75, and 100 on the right; and 55, 85, 
95, and 90 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 57.5 
dB for the right ear, and 81.25 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in his right ear and 0 percent in his left ear.  Application 
of table VI to these scores results in a maximum Roman 
numeral designation of II for the right ear, and XI for the 
left ear.  This combination, when applied to table VII, 
results in a 10 percent evaluation for hearing impairment 
under Diagnostic Code 6100.  Thus, an evaluation in excess of 
10 percent for bilateral hearing loss is not warranted.

The Board notes that the results of the February 2005 
examination for the left ear qualifies as an unusual pattern 
of hearing impairment under 38 C.F.R. § 4.86.  However, 
application of 38 C.F.R. § 4.86 provisions result in a Roman 
numeral designation of VII for the left ear, which is not a 
more favorable Roman numeral designation than the designation 
that results from application of the normal provisions of 38 
C.F.R. § 4.85.

The Board also notes private audiological evaluations 
received by VA in May 2005 and August 2005.  However, these 
evaluations do not include controlled speech discrimination 
tests, and therefore are inadequate to evaluate the veteran's 
hearing loss for VA rating purposes.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than a 10 percent 
evaluation reflects.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

B. Scarred eardrum with otitis media

The veteran's scarred eardrum with otitis media is rated 
under Diagnostic Code 6200.  Under Diagnostic Code 6200, a 
maximum evaluation of 10 percent is assignable for chronic 
suppurative otitis media, mastoiditis or cholesteatoma (or 
any combination) during suppuration or with aural polyps.  
Hearing impairment and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
rated separately.  38 C.F.R. § 4.88a, Diagnostic Code 6200.

Initially, the Board notes that the veteran is service-
connected and separately rated for tinnitus, and that the 
veteran has separately claimed entitlement to service 
connection for a peripheral vestibular disorder which was 
denied by the RO in July 2006.  Those matters are not 
currently before the Board.  Thus, to the extent that 
symptomatology more properly considered under the Diagnostic 
Codes for tinnitus or peripheral vestibular disorder is 
demonstrated in the medical evidence, such symptomatology is 
not considered in evaluating the veteran's scarred eardrum 
with otitis media.

VA and private medical records dated from September 2001 to 
April 2004 indicate that the veteran consistently reported 
pain and a feeling of fluid congestion in the left ear.  
Examinations of the veteran revealed the following: evidence 
of previous injury of left tympanic membrane; no evidence of 
a mass; no evidence of enhancement of facial nerve; thickened 
left tympanic membrane; possible loss of incus; redness of 
the ear canal and tympanic membrane on the left; a small 
amount of crumen in both external auditory canals; tympanic 
membranes retracted without evidence of middle ear effusion; 
and external ear with a normal appearing pinna and no pinna 
or tragal tenderness

On November 2003 private examination, facial nerve functioned 
well, and external otitis media was good.  Right and left 
type A tympanogram were consistent with normal Eustachialan 
tube function and absence of middle ear effusion.

April 2004 private examination of the veteran's ear revealed 
the following: a small amount of cerumen present in both 
external auditory canals which was removed; external auricles 
appearing normal in shape without evidence of fistula, 
swelling or cellulitis; left-sided and pre- and infra-
auricular tender lymphadenopathy; that the external auditory 
canal was erythematous and edematous; pinna and tragal 
traction tenderness; that the tympanic membrane view showed a 
normal surface; and no evidence of canal cholesteatoma or 
mastoid tenderness.  The veteran had a normal type A 
tympanogram bilaterally, indicating a normally ventilated 
middle ear system.  The veteran was diagnosed as having acute 
otitis externa and bilateral sensorineural hearing loss 
consistent with presbyacusis and no evidence of a middle ear 
effusion.

VA and private medical treatment records dated from August 
2004 to April 2005 indicate diagnoses of chronic otitis 
media.  These records note treatment with a pressure 
equalization tube, which was removed in April 2005, that 
after the tube was removed, the drum was still open, dry and 
scarred, and that the veteran complained of constant 
discomfort.

On VA ear examination in February 2005, examination of the 
left ear revealed a somewhat dull left tympanic membrane with 
moderate fibrosis.

On September 2005 private examination off the veteran's ears, 
the veteran was noted to have ear pain, but no ear drainage.  
Both right and left type A tympanogram were consistent with 
normal Eustachian tube function and absence of middle ear 
effusion.  The veteran was diagnosed as having infective 
otitis externa, unspecified, and chronic Eustachian 
salpingitis.

After a review of the record, the Board finds that the 
veteran's scarred eardrum with otitis media does not warrant 
a rating in excess of 10 percent.  The veteran currently 
receives the maximum schedular disability rating permitted by 
VA regulations for otitis media under Diagnostic Code 6200.  
Also, the record does not reflect that the veteran's service-
connected left ear disability is productive of facial nerve 
paralysis, bone loss of skull, or any other symptoms for 
which he can be separately rated, apart from his hearing loss 
and tinnitus.  In this regard, the Board again notes that 
symptoms related to tinnitus and hearing loss are rated 
separately and it has been determined that peripheral 
vestibular disorders were not related to service or to a 
service-connected disability.  (See July 2006 rating 
decision)

The veteran currently receives the maximum schedular rating 
for his ear disability, and no more favorable rating or 
additional separate rating is available.  Accordingly, a 
rating in excess of 10 percent for scarred eardrum with 
otitis media is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.

A disability rating in excess of 10 percent for scarred 
eardrum with otitis media is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


